Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Vaughn R Cook, President and Chief Executive Officer of ZYTO Corp (the “Company”), certify that: 1. the Annual Report on Form 10-K of the Company for the year ended December 31, 2010, as filed with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ VAUGHN R COOK Vaughn R Cook President and Chief Executive Officer (Principal Executive Officer) March 28, 2011
